Citation Nr: 0732865	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

During the August 2007 personal hearing, the veteran stated 
that he received VA treatment beginning in the mid-1990s.  
The earliest VA treatment records contained in the claims 
file date from September 2001.  On remand, arrangements 
should be made to obtain the veteran's treatment records from 
the Biloxi VAMC and/or the Federal Records Center, dated from 
the mid-1990s to September 2001.

The veteran also stated during his personal hearing that he 
had been receiving private medical treatment from Dr. C.A. 
for his claimed disabilities.  The record shows that in 
October 2002, the RO attempted to obtain treatment records 
from Dr. C.A.; however, no response was given and no further 
attempt to obtain those records was made.  As the case is 
being remanded for the above, the RO should again attempt to 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete treatment records 
from Dr. C.A.  

2.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete medical treatment 
records concerning a low back disability, 
a neck disability, and headaches from the 
Biloxi VA Medical Center, dated from the 
mid 1990s to 2001.  If these records are 
not available, a negative reply is 
required.

3.  After the above is accomplished, if 
it is determined that an additional 
examination and/or a medical opinion is 
necessary to make a decision on the 
claims for service connection for a low 
back disability, a neck disability, and 
headaches, an appropriate examination 
and/or medical opinion should be 
accomplished.

4.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



